Opinion,
Mk. Justice Gkeen:
We certainly did decide in the case In re Jackson street, 83 Pa. 328, that the act of 1874 does not apply to cases in which streets in Philadelphia have been already located. That was the one leading and, indeed, only question in the case. It was fairly stated and fully and elaborately considered by our late brother Woodwabjd, who gave ample and satisfactory reasons for his conclusion. That decision has never been either directly or indirectly overruled or indeed questioned by this court, in any case to which we have been referred or of which we have knowledge. The question involved was not before *67tins court, either in the case of Twenty-eighth street, 102 Pa. 140, or Pearl street, 111 Pa. 565. We did not assume the consideration or the decision of the question in those cases, and hence have given no cause for an inference that we intended even to qualify, much less to overrule, the case of Jackson street. Nor have we any disposition to do so. We are satisfied it was correctly decided. The learned judge of the court below has written so clear, forcible and exhaustive an opinion upon the merits of the contention in the present case, that we find it impossible to add anything to it. We affirm the order of confirmation for the reasons stated in that opinion. We have examined and considered the several assignments of error other than those which raise the question of jurisdiction and find them to be without merit.
The order of confirmation is affirmed.